Exhibit 10.24


Amendment # 1 to
UPLAND SOFTWARE, INC.


EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment #1 to the Executive Employment Agreement by and between Upland
Software, Inc., a Delaware corporation (the “Company”) and Timothy Mattox
(“Executive”) dated March 28, 2017 (“Original Agreement”), is entered into as of
March 13, 2019.


RECITALS


WHEREAS, the Company and Executive desire to amend Paragraph 3(b) of the
Original Agreement as of the Effective Date.
AMENDMENT


Paragraph 3(b) is hereby deleted and replaced in its entirety with the
following:


“3(b) Target Bonus. During the Employment Term, Executive will be eligible to
receive an annual bonus of up to 150% of Executive’s Base Salary, less
applicable withholdings, upon achievement of performance objectives to be
determined by the Board in its sole discretion, 50% of which shall be based upon
achievement of EBITDA targets and 50% of which shall be based upon achievement
of acquisition targets (the “Target Bonus”). Any Bonus will be earned only if
the Company achieves the annual performance objectives during the designated
time period and Executive is continuously employed by the Company on the dated
that such performance objectives are achieved. The Company shall pay such Bonus
at the same time as bonuses are normally paid to senior management, unless the
Board approves an exception for payment of a particular bonus on a case by case
basis, but in any event, any earned Bonus shall be paid no later than two months
and 15 days after the end of the Company’s taxable year in which such Bonus was
earned.”


Except as specified in this Amendment #1, all terms and conditions of the
Original Agreement shall continue in full force and effect and otherwise remain
unchanged.


IN WITNESS WHEREOF, each of the parties has executed this Amendment # 1 to the
Agreement, in the case of the Company by their duly authorized officers, as of
the day and year first above written.


                        
“COMPANY”
Upland Software, Inc.




By: /s/ Kin Gill            
Name: Kin Gill
Title: SVP, General Counsel and Secretary
Address:    401 Congress Ave., Ste. 1850
Austin, TX 78701


“EXECUTIVE”


/s/ Timothy Mattox        
Timothy Mattox
Address:    8001 Big View Drive
Austin, TX 78730







